Citation Nr: 1028227	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a gastric disorder, to 
include as secondary to migraine headaches.

3.  Entitlement to service connection for dizzy spells, to 
include as secondary to migraine headaches.

4.  Entitlement to service connection for residuals of stroke, to 
include as secondary to migraine headaches and/or exposure to 
toxic substances.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, which 
denied service connection for migraine headaches, gastric 
problems, dizzy spells, and residuals of a stroke.  In February 
2009, the Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.  A transcript of the hearing 
is of record.

The issues have been modified to comport with the evidence of 
record.
 
The Board remanded this case for additional development in March 
2009, specifically for the provision of a VA examination 
addressing the etiology of the claimed disabilities, and to 
obtain any outstanding records.  The June 2009 VA examination 
provided is inadequate with respect to the claim for migraine 
headaches.  Therefore, this issue must be remanded.  The gastric 
problems, dizzy spells, and residuals of stroke claims are 
inextricably intertwined with the service connection claim for 
migraine headaches. Thus, these claims must be remanded, as well.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the previous Board remand, the Veteran argues that 
his migraine headaches, gastric condition, dizzy spells, and 
residuals of stroke are the result of his active service.  He 
testified before the undersigned Veterans Law Judge in February 
2009 that, while stationed aboard the USS Kawishiwi (AO-146), he 
worked as a seaman, in and around fuels and other toxic 
substances including red lead paint.  In particular, he 
testified, he had to clean the fuel cells, which required 
descending into the tanks and spending days wiping them down, 
without adequate ventilation.  The Veteran testified that he 
began to experience headaches during his active service and has 
had them since then to the present.  He and his representative 
argue that the Veteran's other claimed conditions, gastric 
disorder, dizzy spells, and stroke, are the result of exposure to 
toxic substances, or are secondary to the migraine headaches.

A June 2009 VA examination was provided to address the etiology 
of the Veteran's headaches.  The examiner found that it was 
unlikely that the Veteran's exposure to black oil, AB gas, and 
red lead paint during service caused his headaches because he did 
not report headaches until 2002.  The examiner specifically noted 
that the Veteran was seen by a neurologist at least six times 
between 1998 and 2002 and never mentioned headaches as an issue.  

The examiner's rationale with respect to the headaches is based 
on inaccurate factual data.  A June 1999 VA treatment record 
shows complaints of headaches.  A May 2001 VA emergency room 
consult also shows complaints of mild bifrontal headache pain.  
An April 2002 VA neurology report shows complaints of occasional 
headaches (which is consistent with the 2009 VA examiner's 
assessment).  However, this is not the first report of headaches.  
Even as far back as April 1997, a private treatment record shows 
complaints of a headache with pain level at a 7 out of 10 (albeit 
this was associated with a motor vehicle accident causing a 
cervical strain, but it is still relevant information missed by 
the examiner).  As the 2002 date of onset of headaches was the 
only rationale offered for the VA examiner's opinion that the 
headaches were not related to service, and this is the only 
medical opinion of record addressing the etiology of the 
Veteran's headaches, another VA medical opinion is necessary 
before this claim can be decided.

Since the Veteran asserts that the gastric disorder, dizzy 
spells, and residuals of stroke are secondary to the migraine 
headaches, these issues are inextricably intertwined and must be 
remanded, as well.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Reschedule the Veteran for a VA neurology 
examination to determine the etiology of his 
migraine headaches. The entire claims 
folder including a copy of this remand 
and the previous remand must be provided 
to the examiner in conjunction with the 
examination.  A rationale for all 
opinions must be provided.

Specifically, the examiner should state 
whether it is at least as likely as not (50 
percent probability or greater) that any 
diagnosed migraine headaches are the result 
of the Veteran's active service, to include 
any exposure to toxic substances or any other 
incident therein, or had their onset during 
active service.

2.  Thereafter, any additional development 
deemed necessary should be conducted.  If any 
of the benefits sought on appeal remain 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



